EXHIBIT99.3 ASURE SOFTWARE, INC INDEX TO PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION Page Introduction to Unaudited Pro Forma Condensed Combined Financial Information 2 Unaudited Pro Forma Condensed Combined Balance Sheet as of September 30, 2011 4 Unaudited Pro Forma Condensed Combined Statement of Operations for the year ended December 31,2010 5 Unaudited Pro Forma Condensed Combined Statement of Operations for the nine months ended September30, 2011 6 Notes to Unaudited Pro Forma Condensed Combined Financial Information 7 1 INTRODUCTION TO ASURE SOFTWARE, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION (Amounts in thousands, except per share data) On Oct. 1, 2011 Asure entered into an asset purchase agreement to acquire ADI Time, LLC (“ADITime”) for a $7 million purchase price, comprised of $6 million cash paid at closing and a $1 million, three-year seller's note (the “Acquisition”).Cash paid at closing consisted of $2 million cash from Asure's balance sheet, $0.3 million in cash acquired as part of the acquisition, and $3.7 million of new debt financing. In 2012, Asure estimates it will incur approximately $0.4 million in acquisition related interest expense.Asure expects total one-time costs incurred to be less than $0.4 million; largely incurred in the third and fourth quarters of 2011. AD1 Time designs and develops integrated software and hardware systems for the time and attendance market. ADI Time develops and sells software, hardware, support and related products through various distribution channels worldwide. ADI Time's suite of on-site and software-as-a-service (SaaS) time & attendance solutions helps companies improve the supervision of their workforces, provide better visibility into labor costs, and achieve greater operational efficiencies The business combination was accounted for under ASC 805, “Business Combinations.” The application of purchase accounting under ASC 805 requires the total purchase price to be allocated to the fair value of assets acquired and liabilities assumed based on their fair values at the acquisition date, with amounts exceeding fair value being recorded as goodwill. The Company is currently in the process of assessing and finalizing the fair value of the assets acquired and the liabilities assumed. The following table summarizes the preliminary estimated fair values of the assets and liabilities assumed (in thousands): Assets Acquired Cash $ Short-term investments - Accounts receivable Inventory 19 Fixed assets Other assets - Goodwill Customer relationships (7 year useful life) Purchased software (9 years useful life) Trade names (1 year useful life) 38 Non-compete agreements (2 year useful life) 33 Total assets acquired Liabilities assumed Accounts payable (125 ) Accrued compensation and benefits - Accrued other liabilities (1 ) Deferred revenue (788 ) Total liabilities assumed (914 ) Net assets acquired $ 2 The following unaudited pro forma condensed combined balance sheet assumes the acquisition occurred on September 31, 2011 and the unaudited pro forma condensed combined statements of operations and notes thereto, assume that the Acquisition occurred at the beginning of the periods presented. The unaudited pro forma condensed combined financial information is derived from, and should be read in conjunction with, the consolidated financial statements of Asure Software for the year ended December 31, 2010 filed on Form 10-K and ADI Time for the year ended December 31, 2010 included herein and the unaudited interim consolidated financial statements of Asure Software for the nine months ended September30, 2011 filed on Form 10-Q and ADI Time for the nine months ended September 30, 2011 included herein. The unaudited pro forma condensed combined financial information includes unaudited pro forma adjustments that are factually supportable and directly attributable to the Acquisition. In addition, with respect to the unaudited pro forma condensed combined financial information, the unaudited pro forma adjustments are expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined financial information was prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805 – Business Combinations. Certain amounts in the ADI Time historical financial statements have been reclassified to conform to classifications used by Asure Software,Inc. The unaudited pro forma condensed combined statements of operations do not include non-recurring transaction costs associated with the Acquisition that are no longer capitalized as part of the acquisition. The following pro forma financial information is presented for illustrative purposes only and is not necessarily indicative of (i)the results of operations and financial position that would have been achieved had the Acquisition taken place on the dates indicated or (ii)the future operations of the combined company. The following information should be relied on only for the limited purpose of presenting what the results of operations and financial position of the combined businesses of Asure Software and ADI Time might have looked like had the Acquisition taken place at an earlier date. 3 Unaudited Pro Forma Condensed Balance Sheet (Amounts in thousands, except per share data) Asure 09/30/11 ADI Time 09/30/11 Pro Forma Combined Adjustments Pro Forma Combined 9/30/11 ASSETS Current Assets: Cash and cash equivalents ) (a) Accounts receivable trade Allowance ) ) ) Notes receivable - Inventory 6 19 25 Prepaid expenses and other current assets 14 ) (b) Total Current Assets ) Property and equipment, net ) (c) Intangible assets, net - (d) Goodwill - - (e) Total Assets LIABILITIES AND STOCKHOLDERS’EQUITY Current Liabilities: Accounts payable 78 47 (f) Line of Credit Accrued compensation and benefits 72 - 72 Other accrued Liabilities 1 Deferred Revenue 22 (g) Total Current Liabilities 69 Long-term deferred revenue - Subordinated notes (related parties $800) - (h) Subordinated convertible notes (related parties $800) - Other long-term obligations 4 - 4 Total Liabilities Owner’s Equity ) (i) Total Liabilities and Stockholders’ Equity (The accompanying notes are an integral part of the Pro Forma consolidated financial information) 4 Unaudited Pro Forma Condensed Statement of Operations (Amounts in thousands, except per share data) Asure Nine Months Ended Dec -11 ADI Time Nine Months Ended Dec -11 Pro Forma Combined Adjustments Pro Forma Combined Nine Months Ended 12/31/10 Revenues Revenues - Total Revenues Cost of Sales Cost of sales 81 (a) Total Cost of Sales 81 Gross Margin ) Operating Expense Selling, general and administrative expenses ) (b)(d) Research and development Loss on lease agreement - Amortization of intangibles - (a) Total Operating Expenses Income (Loss) from Operations ) 61 ) ) Other Income and (Expenses) Interest income 5 3 8 Gain on Investments - Foreign currency translation (loss) gain ) - ) Other income (expenses) ) - ) (c) ) Total Other Income and (Expense) 20 3 ) ) Income (Loss) From Operations, Before Income Taxes ) 64 ) ) Benefit (provision) for income taxes 8 - 8 Net Income (Loss) $ ) 64 ) $ ) Net income per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted-average common shares outstanding: Basic Diluted (The accompanying notes are an integral part of the Pro Forma consolidated financial information) 5 Unaudited Pro Forma Condensed Statement of Operations (Amounts in thousands, except per share data) Asure Nine Months Ended 09/30/11 ADI Time Nine Months Ended 09/30/11 Pro Forma Combined Adjustments Pro Forma Combined Nine Months Ended 9/30/11 Revenues Revenues Total Revenues Cost of Sales Cost of sales 60 (a) Total Cost of Sales 60 Gross Margin ) Operating Expense Selling, general and administrative expenses 4 (d) Research and development Amortization of Intangibles 40 (a) Total Operating Expenses (Loss) Income from Operations (9
